DETAILED ACTION
This office action is in response to application filed on February 26, 2020. 
Claims 1-15 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a printing apparatus capable of counting the number times of printing, a method for controlling the printing apparatus and a storage medium (see original disclosure, i.e. para. 1 and etc.).
With regard to Claim 1	, the closest prior arts of record, Ochiai, discloses an invention relates to “… a processing apparatus, a processing method, a program for implementing the method, and a storage medium storing the program, and more particularly to a processing apparatus and a processing method for processing data received according to a predetermined protocol such as HTTP (Hypertext Transfer Protocol), a program for implementing the method, and a storage medium storing the program”, and i.e. in Fig. 15, further disclose an example of a screen for setting an IPP print function and etc.; however, the teachings of Ochiai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… wherein, on the outputted at least one setting screen, the third setting is automatically set so that the printing using the IPP is permitted if a user sets at least one of the first setting so that the executing of the first printing function is permitted and the second setting so that the executing of the second printing function is permitted; and changing at least one of settings of the apparatus according to at least settings set on the outputted at least one setting screen”.  These additional 
With regard to Claims 2-7 and 11-12, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 8	, the closest prior arts of record, Ochiai, discloses an invention relates to “… a processing apparatus, a processing method, a program for implementing the method, and a storage medium storing the program, and more particularly to a processing apparatus and a processing method for processing data received according to a predetermined protocol such as HTTP (Hypertext Transfer Protocol), a program for implementing the method, and a storage medium storing the program”, and i.e. in Fig. 15, further disclose an example of a screen for setting an IPP print function and etc.; however, the teachings of Ochiai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and wherein, on the outputted at least one setting screen, the third setting is automatically set so that the printing using the IPP is permitted if a user sets at least one of the first setting so that the executing of the first printing function is permitted and the second setting so that the executing of the second printing function is permitted; and changing at least one of settings of the apparatus according to at least settings set on the outputted at least one setting screen”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claim 9, the closest prior arts of record, Ochiai, discloses an invention relates to “… a processing apparatus, a processing method, a program for implementing the method, and a storage medium storing the program, and more particularly to a processing  the additional required limitation of “… and wherein, on the outputted at least one setting screen, the third setting is automatically set so that the printing using the IPP is permitted if a user sets at least one of the first setting so that the executing of the first printing function is permitted and the second setting so that the executing of the second printing function is permitted; and changing at least one of settings of the apparatus according to at least settings set on the outputted at least one setting screen”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 10 and 13-15, the claims are depending from the independent Claim 9, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675